Per Curiam.
The declaration herein is as follows: “E. W. Monr-ose, the plaintiff in the above entitled cause, by his undersigned attorneys, sues Tampa Bay Apartment Hotel Company, a corporation organized and existing under the laws of the State of Florida, the defendant, for that heretofore on June 14th, 1912, the defendant became and was indebted to the plaintiff in the sum of Fifteen Hundred Dollars.
“1st. For money payable by the defendant to the plaintiff for work done and materials furnished by plaintiff for the defendant at its request:
“2nd. Money lent by the plaintiff to the defendant.
*895“3rd. And money paid by the plaintiff for the defendant at its request.
“Plaintiff avers that neither said sum of money nor any part thereon has been paid, but that the same remains wholly due, owing and unpaid from the defendant to the plaintiff.
“Wherefore, plaintiff sues apd claims Three Thousand Dollars, damages.” t
The defendant pleaded “that it never was indebted as alleged.” There was verdict and judgment for the plaintiff, and the defendant took writ of error.
There is ample evidence to afford a legal basis for the verdict found for the plaintiff ón the issues as made, and as the evidence does- not so- preponderate against the verdict as to show the. jury, were not governed by the evidence, and no material error of law or procedure appearing, the verdict • will not be disturbed by the appellate court.
Judgment affirmed.
Browne, C. J., and .Taylor, Shackleford, Whitfield and Ellis concur.